Citation Nr: 1611015	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease with radiculopathy, also claimed as lumbosacral spondylosis, bulging disc in back, low back pain with left leg pain, nerve root irritation, muscle spasms, and myofascitis of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015, the Board remanded this matter for further evidentiary development.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  A preponderance of the evidence is against finding that the Veteran's currently diagnosed low back disability first manifested during active duty, that arthritis manifested during the first post-service year or that the claimed disability is otherwise related to military service.

2.  A preponderance of the evidence is against finding that the Veteran's currently diagnosed cervical spine disability first manifested during active duty, that arthritis manifested during the first post-service year or that the claimed disability is otherwise related to military service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include degenerative disc disease with radiculopathy, also claimed as lumbosacral spondylosis, bulging disc in back, low back pain with left leg pain, nerve root irritation, muscle spasms, and myofascitis of the lumbar spine, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of August 2015, the Board ordered the agency of original jurisdiction (AOJ) to secure up-to-date VA treatment records, to attempt to secure relevant private treatment records and records relating to a workers compensation claim, and to schedule the Veteran for VA medical examinations of the back and neck.  A review of the Veteran's claims folder reflects that the Board's remand instructions have been substantially complied with, and the case is again before the Board for appellate consideration.


The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claims has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The notice must also inform as to the regulations relating to disability ratings and the establishment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  VA must notify the claimant of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  The notice must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the AOJ provided the Veteran with the required VCAA notice by letters of February 2006 and June 2006.

Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2015).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, lay statements, service treatment records, Social Security Administration records and post-service VA and private treatment records.  The Veteran testified that he thought he started receiving treatment at VA in 2000.  VA treatment records have been obtained dating from June 2001.  As the June 2001 VA treatment record indicated that the Veteran was seen at that time to establish care, it does not appear that there are any prior records outstanding.   

The Veteran underwent VA medical examinations in October 2006 and November 2015.  The examination reports reflect that the examiners reviewed the Veteran's claims folder, interviewed and examined the Veteran, and provided an opinion supported by a rationale.  The medical examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2014 Board hearing held at the RO, and a transcript of the hearing has been associated with the Veteran's claims file.  A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  At the August 2014 hearing, the VLJ explained the issues on appeal and the representative indicated that the Veteran wanted to secure another opinion through a compensation and pension examination.  The case was thereafter remanded, in part, for a VA examination to be conducted.  The hearing focused on the criteria necessary to substantiate the claims and the Veteran has not identified any prejudice in the conduct of the Board hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Legal criteria of service connection, generally

Generally, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A claimant may be granted service connection for any disease initially diagnosed after discharge if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Arthritis is one of the listed diseases to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of a continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Service connection for a low back disability

Hickson element (1) has been met with respect to the Veteran's claim for service connection for a low back disability.  In October 2006, the Veteran was diagnosed with lumbar disc disease and associated radicular pain in the left leg.  See VA medical examination of October 2006.  "Spinal stenosis" has also been diagnosed.  See VA treatment record of November 2006.  In addition, degenerative joint disease at L4-S1 has been diagnosed.  See August 2006 VA treatment record.  There is ample, competent evidence that the Veteran has a current disability of the low back.

With regard to Hickson element (2), an in-service injury, the Veteran maintains that he injured his low back during military service in October 1975.  He states that, while working as a heavy-equipment mechanic, he fell backwards to the floor after a wrench slipped.  See transcript of August 2014 Board hearing.  The Veteran's testimony as to the accident is credible, and an October 1975 service treatment record documents a "mild back strain" and "back pain associated with [the Veteran's] work as a mechanic."  In light of this evidence, the Board finds that the Veteran injured his back during military service.

As for Hickson element (3), the weight of the evidence is against finding a nexus between the Veteran's current disability and his in-service injury.  The report of the October 2006 VA medical examination contains a negative nexus opinion.  The examiner was not able "to connect [the Veteran's] present back problem after 29 years of unskilled construction manual heavy labor to this one episode of mild back pain in the service."  The examiner's stated rationale for finding that the Veteran's back condition and associated radiculopathy are unrelated to service, including the  October 1975 in-service injury, was that the Veteran worked for 29 years following military service in a "heavy construction unskilled labor type field."  In the examiner's opinion, the Veteran's current back injury and radicular pain are "probably related to the patient's work in the construction field and lifting for 29 years more so than his one time treatment for military service back pain."  See October 2006 VA medical examination report.

The November 2015 VA examination also stated that "it is less likely as not that the Veteran's lumbar spondylosis is caused by or a result of or incurred in service, because X rays of L spine were normal as of 2002 with the Veteran's separation from service date being 1976."  The examiner explained: "[W]hile back sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other."  The Board remand requested that the examiner state whether the Veteran has a congenital defect of the spine or possibly a pre-existing disease as a private August 2006 MRI impression indicated the Veteran had a "diffuse disc bulge at L4-5 with a broad-based midline disc protrusion, contributing to mild acquired spinal canal stenosis in conjunction with congenital narrowing of the mid and lower lumbar spinal canal."  After evaluation of relevant imaging studies of the Veteran, the VA examiner found a lack of clear and unmistakable evidence of any preexisting "diffuse congenital narrowing of the mid and lower lumbar spinal canal."  The examiner noted that despite one imaging study in 2006 reporting congenital lumbar spinal stenosis, studies previous to it and since that study have not reported the congenital condition.  Moreover, the studies prior to 2006 already had shown acquired spondylosis as the etiology of the lumbar spinal stenosis.  As the examiner provided a rationale for the opinion that the Veteran does not have a congenital defect or disease, which is consistent with the history, the Board finds that such is the most probative evidence on the issue.  Accordingly, the issue of pre-existing defect or disease need not be discussed further.  

There is record evidence of the Veteran's injury to his back during post-service employment.  A VA treatment record of February 2006 states: "History of chief complaint: back pain worsening, unable to work; currently in litigation w/ w/c over injury occurrence on job."  A private treatment record of January 2006 similarly states, "[The Veteran has] a history of chronic back pain.  He states that he was followed by Dr. [S] until his Worker's Comp gave out.  He has currently hired a lawyer to attempt to get Worker's Compensation for an injury which apparently initially occurred in October.  He states that he was lifting some heavy objects.  He initially thought he just had a low back strain, but he had persistent [sic] as well as numbness down the lateral aspect of his left leg.  He states that it occurred after lifting heavy objects."  The Veteran did not respond to an October 2015 letter from VA requesting that the Veteran authorize the release of documents pertaining to the workers compensation claim referenced in the record.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In assigning weight to medical evidence, the Board may consider the physician's knowledge and skill in analyzing the data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   It is the factually accurate, fully articulated, and sound reasoning for a conclusion that defines the probative value of a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board may not make its own medical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Obert v. Brown, 5 Vet. App. 30 (1993).

A private medical opinion states that the Veteran's "back injury was associated with his work as a mechanic."  See July 2010 letter of Dr. A M.  The opinion does not refer to the Veteran's military service and is offered without a rationale.  The Board finds the VA examination reports of October 2006 and November 2015 to be highly probative of the nexus issue, as the medical opinions are based a review of the record and the Veteran's medical and occupational history, and because the examiners provided a rationale for the conclusions reached.  The Board thus finds the opinion of the VA examiners to be more probative of the nexus issue than the private medical opinion of Dr. A. M., which lacks a rationale.  See Hernandez-Toyens, supra.

The Veteran has stated his sincere belief that his current back condition relates to service.  See, e.g., Veteran's November 2007 filed statement; VA treatment record of November 2006.  The Veteran maintains that he injured his back while working on a tank as a mechanic in October 1975 during military service, that he was treated for this injury at the time, and that he continues to suffer from the in-service injury.  See transcript of August 2014 hearing; Veteran's appellate brief of January 2016.  He also reported that he had recurrent back pain in service which was so bad that he was removed from the motor pool because he could not work as a mechanic and instead worked as a gym attendant.  See VA Form 9 dated in August 2008.  Statements filed by the Veteran's spouse and two friends also express the view that the Veteran currently suffers from a back injury incurred during military service.  See September 2014 lay statements.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2015).  This may include describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Bostain v. West, 11 Vet. App. 124, 127 (1998).

As a layperson, the Veteran is competent to report his experienced symptoms and, depending upon the circumstances, to diagnose an obvious condition.  A competent opinion as to the etiology of a complex condition such as degenerative disc disease, however, requires medical training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, supra.  This is not a situation in which a directly observable, cause-and-effect relationship is being reported.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Accordingly, the statements of the Veteran and the other lay statements offered in support of his claim are not competent evidence of a nexus between the Veteran's current back condition and his military service.

Nor is service connection warranted in this case on a presumptive basis for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).  There is no evidence of a manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.  The record reflects no complaints or findings that are consistent with arthritis of the lumbar spine until December 2005, some 29 years after the Veteran's separation from active service.  See private treatment record of December 2005.

The Board has also considered whether any evidence of a continuity of symptomatology suffices to establish a nexus.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  While the Veteran is competent to report his back symptoms during and after service, his statements must be weighed against the fact that the Veteran's separation history of April 1976, following the in-service accident of October 1975, noted "no recurrent back pain."  In addition, the separation examination indicated that the spine was normal.

The Board finds credible the Veteran's statement at the time of discharge that he did not have recurrent back pain at that time.  To the extent that current statements conflict with the statement at the time of service separation, they are not entitled to a finding of credibility.  Taking all the evidence into account, the Board finds that a preponderance of the evidence is against finding a continuity of symptomatology.

In light of the negative nexus opinion of the VA medical examiners, Hickson element (3) is not met.  The Board concludes that a preponderance of the evidence is against a finding that the Veteran's back condition is related to his military service.  Service connection for a low back disability, to include degenerative disc disease with radiculopathy, is not warranted, and the benefit sought on appeal will be denied.

Service connection for a cervical spine disability

Hickson element (1) has been met.  The Veteran has a current disability.  A VA treatment record of May 2008 notes an impression of "compression injury of C6 vertebral body."  A private treatment record of August 2014 also notes a current diagnosis of "cervical disk disease."  See August 2014 letter of Dr. M. S.  Moreover, the November 2015 VA examination report includes a diagnosis of degenerative arthritis.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that a fall during service injured his neck.  Specifically, he maintains that, in October 1975, he fell backwards when a wrench slipped.  He states: "[T]hat gave me back pain, and my head also bounced. It hit the concrete and bounced several times."  See August 2014 hearing transcript.

The Veteran's service treatment records do not document complaints or treatment relating to the neck.  An October 1975 service treatment record notes a "mild back strain" and "back pain associated with [the Veteran's] work as a mechanic."  In light of the Veteran's credible testimony as to a fall during service and the service treatment record of a back injury, the Board finds that the second element of Hickson is met.


As for nexus, the third element of Hickson, the Board finds that a preponderance of the competent and probative evidence is against finding that the Veteran's current cervical spine disability is related to his military service.  The Veteran underwent a VA medical examination of his neck in November 2015.  The examiner reviewed the Veteran's claims folder, interviewed the Veteran, and examined the Veteran's cervical spine.  The examiner determined that "it is less likely as not that the Veteran's cervical spondylosis was caused by or a result of or incurred in service, because STRs are silent for neck conditions and the C spondylosis was diagnosed in 2002, with the Veteran's separation date from service being 1976."

The November 2015 VA examination report is based upon review of the record and an examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is no positive medical opinion of record with respect to a nexus.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Veteran, as a layperson, is competent to report his symptoms of past and current neck pain, he is not competent to identify the etiology of a complex condition such as cervical spondylosis.  Such an opinion requires medical training.  Therefore the Board finds the Veteran's contention with regard to a nexus between his current cervical spine disability and his military service is without probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).

Nor is service connection warranted on the basis of arthritis as a chronic disease or on the basis of a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015).  The Veteran asserts that he has a chronic cervical spine condition that was caused by his duties while on active duty and that he "has continued to get treatment since active service."  See Veteran's appellate brief of January 2016.  The Board finds that the Veteran's current statements regarding a continuity of symptomatology are outweighed by the medical evidence of record, particularly the separation examination report which indicated the spine was normal.  In addition, the Veteran did not report any problems with his neck in the medical history completed in conjunction with the separation examination.  As his current statements are in conflict with evidence contemporaneous in time to service, the Board cannot find the current statements credible.  Therefore, the Board finds that arthritis was not manifested in service or within one year of discharge and  a continuity of symptomatology from service is not demonstrated.

Hickson element (3) is not met, and the Veteran's claim fails on this basis.  The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disability, to include degenerative disc disease with radiculopathy, also claimed as lumbosacral spondylosis, bulging disc in back, low back pain with left leg pain, nerve root irritation, muscle spasms, and myofascitis of the lumbar spine, is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


